t c memo united_states tax_court first blood associates richard m greenberg tax_matters_partner et al petitioner v commissioner of internal revenue respondent docket nos filed date sallie w gladney for participants joseph e and bernice l goodwin gerald a thorpe for respondent memorandum findings_of_fact and opinion powell special_trial_judge these consolidated cases are before the court on participants joseph e and bernice l goodwin's the goodwins motion to dismiss for lack of cases of the following petitioners are consolidated herewith first blood associates richard m greenberg tax_matters_partner docket no first blood associates richard m greenberg tax_matters_partner docket no and first blood associates eugene c lipsky a partner other than the tax_matters_partner docket no jurisdiction the underlying dispute arises from the goodwins' interest in first blood associates first blood or the partnership the parties agree that for the partnership taxable years in issue the partnership is subject_to the unified_audit and litigation procedures of sec_6221 through enacted by the tax equity fiscal responsibility act of tefra publaw_97_248 96_stat_648 they further agree that timely petitions were filed and accordingly this court has jurisdiction over these cases the goodwins however argue that they entered into a settlement agreement with respondent which converted their partnership items to nonpartnership_items and with respect to them ousted this court's jurisdiction pursuant to sec_6226 and sec_6231 the issue is whether the goodwins and respondent entered into a binding settlement agreement with respect to adjustments relating to the goodwins' investment in first blood for the through partnership taxable years findings_of_fact first blood is one of a number of partnerships formed to purchase and exploit the rights to certain films the general partners of those partnerships were richard m greenberg and or unless otherwise indicated all sections references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure a frederick greenberg respondent began an examination of the partnership at some point in the mid-1980's as part of a national project focusing on the various partnerships of the greenberg brothers the greenberg brothers project richard m greenberg who was then the tax_matters_partner tmp of the partnership retained peter l faber mr faber to represent the partners at the partnership level during respondent's examination mr faber also represented the partners at the partnership level upon filing the petitions in the cases at docket nos and on its partnership returns for the years in issue first blood claimed loss deductions arising from the alleged purchase of the film first blood starring sylvester stallone we note that whether the partnership obtained the benefits_and_burdens_of_ownership in the film is not here at issue but has formed the basis for considerable securities litigation see eg 988_f2d_344 2d cir and cases cited therein richard m greenberg became disqualified from acting as the tmp when an involuntary petition in bankruptcy was filed against him in date see sec_6231 sec_301_6231_a_7_-1 proced admin regs sec_301_6231_c_-7t temporary proced admin regs fed reg date respondent issued notices of final partnership administrative adjustments fpaa's determining adjustments to partnership items for the following partnership taxable years docket no fpaa date partnership taxable_year date date date date petition date date date date date at the time the petitions in docket nos and were filed the partnership's principal_place_of_business was located at greenwich connecticut at the time the petition in docket no was filed the partnership was in dissolution the partnership's principal_place_of_business during its wind-down period was located in new york new york the goodwins were limited partners in first blood during the partnership taxable years in issue the goodwins were also the fpaa is the notice provided to affected taxpayer- partners of respondent's final administrative adjustment for specific partnership tax years the fpaa is to the litigation of partnership items the equivalent of the statutory_notice_of_deficiency in other cases sirrine bldg no v commissioner tcmemo_1995_185 affd without published opinion 117_f3d_1417 5th cir the petitions in docket nos and were filed by the tax_matters_partner tmp the petition in docket no was filed by notice_partner eugene c lipsky sec_6226 provides in part that if the tmp does not file a petition then any notice_partner may within days after the close of the 90-day period set forth in sec_6226 file a petition_for_readjustment of partnership items for the taxable_year involved petitioners in a non-tefra proceeding before this court at docket no which addressed a tax controversy arising from their investment in first blood for the partnership taxable_year thomas e redding mr redding was the goodwins' counsel of record in docket no as well as in the cases now before the court joseph f long mr long an attorney in respondent's district_counsel office in hartford connecticut represented respondent in settlement negotiations for the greenberg brothers project mr long was also counsel of record for respondent in docket no after mr long was assigned to the greenberg brothers project he and mr faber discussed the possibility of settling the greenberg brothers partnership cases by a settlement at the partnership level on or about date mr long wrote to mr faber regarding the greenberg brothers project listing first blood in the subject portion of the letter in the letter mr long expressed respondent's willingness to settle both docketed and nondocketed cases on the basis of an at risk settlement under sec_465 in closing the letter stated this offer to settle is open until date mr redding who was a witness in these cases was recused as the goodwins' counsel of record see model rules of professional conduct rule after receiving mr long's letter mr faber contacted mr long to discuss whether investment tax_credits would be allowed under the settlement offer outlined in his letter in response to this query mr long followed up with a letter dated date to mr faber this letter stated in relevant part by letter dated date we extended an offer to settle the above mentioned movie partnerships we offered to settle these cases on the basis of and sic i r c sec at risk settlement we originally requested that you accept or reject the offer to settle by date since we were unable to respond to your question within a reasonable_time before the date deadline we advised you that we would tender a subsequent offer to you which would address the investment_tax_credit issue the purpose of this letter is to extend a new offer to settle these cases on the basis of an at risk settlement under i r c sec in closing mr long wrote this offer is open for fourty- five sic days after the date of this letter mr faber rejected this settlement offer on behalf of the partners after the filing of the petitions in docket nos and mr long again wrote to mr faber on the subject of the greenberg brothers project listing first blood in the subject portion of the letter the letter dated date stated we are offering to settle the above referenced movie tax_shelters on the basis of an at risk settlement under i r c sec for purposes of the settlement taxpayers are considered at risk to the extent of their initial cash investment in the movie with no amounts allowed for notes executed by the partnership or the assumption_agreement executed by the partners after the cash is used up the amount_at_risk is zero however to the extent the partnership earns net_income in later years the amount_at_risk will be increased in accordance with i r c sec for the purposes of settlement the respondent will concede all additions to tax but respondent will not concede additional interest under i r c sec c you have thirty days to accept this settlement offer after said date it is withdrawn the settlement offer made to mr faber was intended as an offer to settle at the partnership level and was not intended to be made to the individual partners by letter dated date however mr long wrote to mr redding regarding docket no indicating that respondent was conceding the deficiency asserted for the partnership taxable_year enclosed was a document titled stipulation of settlement setting forth respondent's concession of the year the letter also stated in pertinent part we are willing to settle the first blood associates issue for years after on the basis of an at risk settlement under i r c sec please advise me within the next thirty days if you wish to accept the settlement offer to settle first blood associates for all years if we have not heard from you in thirty days you should consider the settlement offer as withdrawn as of the date of the date letter the goodwins were also parties to the cases at docket nos and pursuant to sec_6226 and rule a the goodwins subsequently elected to participate in these proceedings pursuant to sec_6226 and rule b even if you do not wish to settle first blood associates for all years we still intend to concede we therefore request that you return the enclosed document at your earliest convenience the at risk terms were similar to those outlined in the date letter to mr faber although the date letter was addressed to mr redding it was inadvertently mailed to mr faber mr faber forwarded the letter to the goodwins at their home in montgomery texas upon receiving the letter on or about date mr goodwin contacted mr redding to arrange a meeting to discuss its contents the two eventually met at mr redding's office on date at which time mr goodwin instructed mr redding to accept the settlement offer extended in mr long's letter during this period of the settlement negotiations and subsequently mr long understood that either a closing_agreement or a form_870 would be used and mr faber understood that to effectuate a settlement some documents would have to be executed mr redding had been in contact with messrs faber and long in a letter to mr long dated date mr redding stated that he was accepting the settlement offer on behalf of the goodwins and wrote i would appreciate it if you would confirm to me that you are in receipt of a timely acceptance of your settlement offer there is no indication that the executed stipulation of settlement referred to in mr long's letter was returned respondent received the date letter on monday date neither mr long nor any other representative of respondent ever responded to mr redding's request for confirmation of the timely receipt of the goodwins' acceptance of the settlement in late mr george j noumair mr noumair began settlement discussions with mr long mr noumair also understood that other documents were needed to effectuate a settlement between the partners and respondent see greenberg brothers partnership a k a lone wolf mcquade associates v commissioner tcmemo_1998_198 by letter dated date mr long wrote to the goodwins at montgomery texas offering to settle the instant cases that letter stated inter alia your partnership liabilities are not settled until both you and the irs properly execute the enclosed closing_agreement if your case is settled the irs will calculate your tax_liabilities for the loss years you will have to file amended tax returns form sec_1040x for the gain years to offset losses suspended under the settlement against income reported from the partnership enclosed with the letter was a closing_agreement form_906 that set forth the basis of the at risk settlement on instructions from mr redding the goodwins did not sign and return the closing_agreement by the deadline set forth in the letter opinion the tax_court is a court of limited jurisdiction and may exercise jurisdiction only to the extent expressly permitted by statute see sec_7442 95_tc_560 we have jurisdiction to decide whether we have jurisdiction 83_tc_626 sec_6226 vests this court with subject matter jurisdiction to determine all partnership items of the partnership for the partnership taxable_year to which the fpaa relates and the proper allocation of such items among the partners this court's jurisdiction over a partnership action is predicated upon the mailing of a valid fpaa by the commissioner to the tmp and the timely filing by the tmp or other eligible_partner of a petition seeking a readjustment of partnership items rule c 92_tc_363 affd without published opinion 899_f2d_1225 9th cir neither partnership items include each partner's proportionate share of the partnership's aggregate items of income gain loss deduction or credit sec_6231 sec_301 a - a i proced admin regs nonpartnership_items are items that are not partnership items sec_6231 an affected_item is any item to the extent such item is affected by a partnership_item sec_6231 sec_301_6231_a_5_-1t a temporary proced admin regs fed reg date some affected items are subject_to the deficiency procedures contained in sec_6211 through the goodwins nor respondent disputes that the fpaa's were valid and that the petitions were timely filed in these cases pursuant to the tefra provisions the tax treatment of partnership items generally is to be determined at the partnership level see 87_tc_783 sec_6226 provides that if a partnership action is brought under either sec_6226 or b each person who was a partner in such partnership at any time during the year in issue shall be treated as a party to such action however sec_6226 provides in pertinent part that sec_6226 shall not apply to a partner after the day on which the partnership items of such partner for the particular partnership taxable_year become nonpartnership_items by reason of one of the events described in sec_6231 a settlement agreement between the secretary and a partner is among the events causing the conversion of partnership items into nonpartnership_items sec_6231 section c provides that in the absence of a showing of fraud malfeasance or misrepresentation of fact a settlement agreement between the secretary and a partner with respect to the determination of partnership items for any partnership taxable_year shall be binding on all parties to such agreement whether with respect to the goodwins we have jurisdiction over their partnership items depends upon whether they entered into a binding settlement agreement with respondent underlying that question is whether the period of limitations for making an assessment may have run settlement agreements in tefra proceedings general principles of contract law govern the settlement of tax cases 108_tc_320 a prerequisite to the formation of a contract is an objective manifestation of mutual assent to its essential terms manko v commissioner tcmemo_1995_10 mutual assent generally requires an offer and an acceptance id 'an offer is the manifestation of willingness to enter into a bargain so made as to justify another person in understanding that his assent to that bargain is invited and will conclude it ' dorchester indus inc v commissioner supra pincite quoting restatement contract sec_2d sec_24 settlements offers made and accepted by letters are enforced as binding agreements dorchester indus inc v commissioner supra pincite haiduk v commissioner tcmemo_1990_506 respondent argues that only a properly executed form 870-p or a closing_agreement form_906 constitutes a settlement agreement for purposes of sections c and b c dollar_figure neither the code nor respondent's regulations define what constitutes a settlement agreement for purposes of secs c and b c a closing_agreement form_906 statutorily authorized by sec_7121 and sec_7122 has been used to continued without the requirement of a formal written_agreement respondent anticipates confusion and judicial inefficiency disputes will arise over whether there was a settlement and will necessitate judicial review as to whether there was a settlement and the terms thereof since respondent and the goodwins have not executed either form respondent contends that they have not entered into a settlement agreement while respondent's position may have the advantages respondent attributes to it we believe that it is unnecessary to decide that issue in the circumstances presented heredollar_figure where settlement is conditioned upon the execution of respondent's forms the execution of such forms controls resolution of whether a settlement agreement was in fact made see eg estate of ray v commissioner tcmemo_1995_561 affd 112_f3d_194 5th cir see also brookstone corp v united_states aftr 2d ustc par big_number s d tex affd per continued settle tefra cases see eg 992_f2d_955 9th cir 27_fedclaims_720 n in addition we have held that a form 870-p qualifies as a settlement agreement under sec c korff v commissioner tcmemo_1993_33 respondent also argues that even if there were a binding settlement offer the goodwins' acceptance was not timely given our disposition of the issue we see no reason to resolve that question and for our purposes here we assume that mr redding's letter was timely curiam without published opinion 58_f3d_637 5th cir we turn to the question whether the settlement was so conditioned the negotiations concerning the settlement of the greenberg brothers partnerships during this time were primarily conducted by messrs long and faber mr long testified that he intended that in order to consummate any settlement with the partners a form 870-p and or a closing_agreement would be executed by the partner or the partner's representative this was consistent with mr faber's understanding when he was involved with these cases that further documents would have to be executed the only other person with direct knowledge of what happened during this time was mr noumair and he did not testify we have no reason to believe however that his testimony would have been different furthermore all the parties understood that the settlement terms were not limited to the greenberg brothers cases that were currently before the court it also included issues involving the additions to tax that are affected items and the applicable_interest issues that were not before the court moreover the settlement terms dealt with the tax effects of the greenberg brothers partnerships in future years at that time mr long was of the opinion that either a closing_agreement or a form_870 was necessary to effect a settlement of a partner's various liabilitiiesdollar_figure although there may have been a general understanding of the terms of the settlement to effectuate the settlement it was understood that the partner would execute either a form_870 or a closing_agreement mr redding testified that he had been in contact with both mr long and mr faber concerning the settlement of these cases during this period mr redding with his experience in tefra proceedings surely was aware of the circumstances and we find it improbable that given the complexity of the settlement at some time there had not been some discussion on how the settlements were to be consummated while as a general_rule neither document may be required to settle pecuniary items all parties understood that one or the other was necessary to give effect to the settlement of the instant cases in sum the goodwins may have attempted to settle their cases it is clear however that all the parties directly connected with the settlement negotiations understood that to effectuate the settlement either a closing_agreement or a form_870 had to be executed it is also clear that the goodwins never point whether this opinion was correct or not is beside the executed either and consequently there was no settlement of their casesdollar_figure to reflect the foregoing an appropriate order will be issued denying the goodwins' motion to dismiss for lack of jurisdiction we leave for a subsequent opinion the question whether the goodwins may be entitled to consistent settlement terms pursuant to sec c and sec_301_6224_c_-3t temporary proced admin regs fed reg date
